Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 
Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 2/10/2022 has been considered.
Claims 1-2 are cancelled. Claims 3-6 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 3-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (U.S. Patent No. 7,635,819).

Regarding claims 5-6, Lee teaches an electronic payment terminal comprising: 
at least one zone configured to be either in a first state wherein a backlighting of said zone is not activated or in a second state wherein the backlighting of said zone is activated; (The printed circuit board 222 is provided with a plurality of conductive contact members 223 formed on the upper surface thereof. The respective contact member 223 along with the corresponding dome 221 a constitutes a switch. Furthermore, the switch 223 and 221 a is vertically aligned below the corresponding protrusion 214, Col 3. Ln 1-34);
a cover comprising: at least one part comprising at least one lower layer and one upper layer assembled during manufacture of said cover, said lower layer being opaque or semi-opaque and having at least one aperture facing said at least one zone, and said upper layer covering said at least one aperture in said lower layer, (The light guide plate 230 includes a supporting portion 212 and an elastic portion 213, which has at least one protrusion 214 formed on the second surface thereof and the key buttons 211 on the first surface, see Fig. 2, Col 2. Ln 55-67),
said upper layer being a translucent material configured to mask said at least one zone covered by the upper layer when the at least one zone is in the first -3-state, and to allow the back-lighting light to pass through when the at least one zone is in the second a and 213 b reflects some of the transmitted light toward the key buttons 211, Col.2. Ln 55-67..the elastic portion 213 may be made of transparent resin material, Col.3 ln 4-27).
 said upper layer is overmolded on said lower layer; or said upper layer and said lower layer are b-injected layers cohered to one another, (The light guide plate 330 has the elastic portions 332 formed in such a manner that after each supporting portion 331 having a hole formed at a position corresponding to the respective elastic portion 332 is formed by injection molding, silicon and the like is injected or inserted in the hole, Col.4 ln 5-41.

Regarding claims 3-4, Lee teaches lower layer comprises polycarbonate or polycarbonate/acrylonitrile butadiene styrene, (The supporting portion 212 is made of one or combination of polyethylene resin, polycarbonate resin, Col.3 ln 4-17) 
upper layer comprises thermoplastic elastomer or thermoplastic polyurethane, (the elastic portion 213 is made of polyurethane, Col.3 ln 4-17).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Lee reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627      



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627